DETAILED ACTION
This office action is in response to application with case number 17/002,935 (filed on 08/26/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgment is made of applicant’s claim no priority for this application submitted on
08/26/2020.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 08/26/2020 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Claim Objections
Claims 4 & 17 are objected to because of the following informalities:
Claim 4 recites “a detection and ranging” in line 3. It should be “the detection and ranging”. 
Claim 17 recites “a detection and ranging” in line 4. It should be “the detection and ranging”. 
Appropriate correction is required.

	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 1-5 and 7-20 are rejected under 35 USC §103 as being unpatentable over PG Pub. No. US 2017/0287334 A1 to Slutsky et al. (hereinafter “Slutsky”) in view of PG Pub. No. US 2020/0326726 A1 to Vassilovski et al. (hereinafter “Vassilovski”) 

As per claim 1, Slutsky teaches a system for detecting an object (Slutsky, in Fig 1 [reproduced here for convenience] & ¶¶4-5, discloses the system/method of detecting and localizing a non-line of sight object), the system comprising:

    PNG
    media_image1.png
    783
    1078
    media_image1.png
    Greyscale

Slutsky’s Fig. 1 (emphasis added)
one or more processors disposed on a vehicle and configured (Slutsky, in Fig 1, ¶13 & ¶21 , discloses the host vehicle 100 [i.e., vehicle] includes sensors 105 (e.g., camera, lidar system), and the other vehicles 120a [i.e., first object] are within the line of sight of the detection system 110 of the host vehicle 100 [implies information about a position of the first object]. Slutsky, in ¶21, further discloses the other sensors 105 is used based on information, for example, a camera 105 mounted on the host vehicle 100 is used and a known moving object detection within the field of view of the camera is performed);
a memory communicably coupled to the one or more processors and storing:
a detection and ranging device control module including instructions that when executed by the one or more processors cause the one or more processors to:
cause an electromagnetic energy to be transmitted in a direction of the first object at a time in which the first object is in motion (Slutsky, in Fig 1 & ¶¶4-5, discloses a transmitter section configured to transmit radio frequency signals from a plurality of transmit elements); and
receive a reflection of the electromagnetic energy from the direction of the first object (Slutsky, in Fig 1 & ¶¶4-5, discloses receiving reflections [implies also cause an electromagnetic energy to be transmitted] at a detection system of a moveable platform [implies in motion], the reflections including direct and multipath reflections. Slutsky further discloses a receiver section configured to receive reflections at a plurality of receive antenna elements, wherein the reflections including direct and multipath reflections); and
a position determination module including instructions that when executed by the one or more processors cause the one or more processors to: 
determine, from the reflection of the electromagnetic energy: 
a first possible position of a second object based on the reflection of the electromagnetic energy having traveled entirely along a path defined by a line formed by the first object and the vehicle, and
a second possible position of the second object based on the reflection of the electromagnetic energy having traveled along a path outside of the line  (Slutsky, in Fig 1 & ¶¶4-5, discloses identifying and retaining the reflections associated with moving targets [implies first/ second possible position(s)]. Then, distinguishing between line of sight objects and non-line of sight objects among the moving targets [implies first/ second possible position(s)]); and
determine that an actual position of the second object is the second possible position of the second object (Slutsky, in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform).
While Slutsky, in certain embodiments, implicitly requires to receive, from a first object, information about a position of the first object as the host vehicle (100) includes the camera (105) that is used to perform known moving object detection within the field of view of the camera while other vehicles (120a) [i.e., first object] are within the line of sight of the host vehicle, it does not explicitly teach to receive, from a first object, a message, the message including information about a position of the first object.
Vassilovski teaches, in ¶¶4-6 that is was old and well known at the time of filing in the art of vehicle control systems, to receive, from a first object, a message, the message including information about a position of the first object (Vassilovski, in ¶¶4-6, discloses specific forms of vehicular communications, such as Vehicle-to-Vehicle (V2V) communications that is enhanced by defining information elements (IE) for messaging between vehicles. Vassilovski further discloses to exchange information [implies message] describing the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors which include, but are not limited to, vehicle size, speed, heading, orientation [implies information about a position of the first object], as well as vehicle intentions, such as planned maneuvers). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 2, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky does not explicitly teach wherein the one or more processors are configured to receive the message through a wireless communications channel.
Vassilovski further teaches wherein the one or more processors are configured to receive the message through a wireless communications channel (Vassilovski, in Fig. 6 & ¶¶3-6, discloses specific forms of wireless vehicular communication technologies, such as Vehicle-to-Vehicle (V2V) communications that is enhanced by defining information elements (IE) for messaging between vehicles. Vassilovski, in ¶¶7-10 & ¶57, discloses wirelessly transmitting the message comprising the IE from the transmitting vehicle using a wireless communication interface, a memory, and one or more processing units communicatively coupled to the wireless communication interface and the memory. Vassilovski further discloses one or more processing units are configured to wirelessly receive a message, via the wireless communication interface, comprising an IE conveying information included in the message).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 3, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky does not teach wherein the message comprises a Basic Safety Message. 
Vassilovski further teaches wherein the message comprises a Basic Safety Message (Vassilovski, in ¶37 , discloses the said IE is included in a Basic Safety Message).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 4, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky further teaches wherein the instructions to cause the electromagnetic energy to be transmitted include instructions that when executed by the one or more processors cause the one or more processors to cause a detection and ranging device to transmit the electromagnetic energy (Slutsky, in Fig 1, ¶¶4-5 & ¶17, discloses the transmitter section 210 of the vehicle detection system 110  is a MIMO radar configured to transmit radio frequency signals from a plurality of transmit elements. Slutsky, in ¶12, further discloses using a radio detection and ranging (radar). And, further discloses radar systems transmit radio waves and determine range, angle (azimuth and elevation), and velocity of an object based on the reflection of the radio waves from the object).



As per claim 5, Slutsky as modified by Vassilovski teaches the system of claim 4, accordingly, the rejection of claim 4 above is incorporated. 
Slutsky further teaches wherein the detection and ranging device comprises a radar device (Slutsky, in Fig 1, ¶¶4-5 & ¶17, discloses the transmitter section 210 of the vehicle detection system 110 is a MIMO radar configured to transmit radio frequency signals from a plurality of transmit elements. Slutsky, in ¶12, further discloses using a radio detection and ranging (radar). And, further discloses radar systems transmit radio waves and determine range, angle (azimuth and elevation), and velocity of an object based on the reflection of the radio waves from the object).


As per claim 7, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky further teaches wherein the instructions to determine that the actual position of the second object is the second possible position of the second object include instructions that when executed by the one or more processors cause the one or more processors to determine, in a manner that accounts for the motion of the first object, that the actual position of the second object is the second possible position of the second object (Slutsky, in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform, and indicating approaching non-line of sight objects among the non-line of sight objects, the approaching non-line of sight objects moving toward [implies accounts for the motion of the first object] the platform on a path that intersects the platform).




As per claim 8, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky further teaches 
processors cause the one or more processors to:
determine that a third object is at the first possible position of the second object, 

While Slutsky , in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform and indicating approaching non-line of sight objects among the non-line of sight objects, the approaching non-line of sight objects moving toward the platform on a path that intersects the platform [implies determine that a third object is at the first possible position of the second object], it does not teach the message includes information about a size of the first object.
Vassilovski teaches, in ¶¶4-6 & ¶37 that is was old and well known at the time of filing in the art of vehicle control systems, the message includes information about a size of the first object (Vassilovski, in ¶¶4-6, discloses to exchange information describing the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors  which include, but are not limited to, vehicle size, speed, heading, orientation, as well as vehicle intentions, such as planned maneuvers); or determine that a size of the second object is smaller than the size of the first object (Vassilovski, in Table 1 & ¶37, discloses that depending on the granularity of the information conveyed, Vehicle Model Type can convey (to a receiving V2X entity) an accurate determination of vehicle size). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 9, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky further teaches wherein the position determination module further includes instructions that when executed by the one or more processors cause the one or more processors to determine a velocity of the second object (Slutsky, in Fig 1, ¶12, discloses a non-line of sight detection system using a radio detection and ranging (Doppler radar) systems or any sensor system that determine range, angle (azimuth and elevation), and velocity of an object based on the reflection of the radio waves from the object).

As per claim 10, Slutsky as modified by Vassilovski teaches the system of claim 9, accordingly, the rejection of claim 9 above is incorporated. 
Slutsky further teaches wherein the memory further stores an actuation module that when executed by the one or more processors cause the one or more processors to  cause, in response to a determination of the velocity of the second object, an actuation of a device disposed on the vehicle that improves a safety of an operation of the vehicle (Slutsky, in Fig. 3 & ¶21, discloses once the non-line of sight moving objects are identified (at block 340), localizing the non-line of sight objects (e.g., 120b), at block 350. For example, in the scenario shown in FIG. 1, the non-line of sight object will intersect with the host vehicle 100 if both vehicles 100 proceed on the current path. Slutsky further discloses the indication provided at block 360 may be on a map (via a display system 280) visible to the driver of the host vehicle 100 as a warning of the approaching object (e.g., other vehicle 120b, FIG. 1). In additional or alternate embodiments, the indication may be provided to a car control system 270 ( e.g., collision avoidance or automated steering system) to facilitate decisions regarding control of the host vehicle 100 based on the position and movement of the non-line of sight object(s)).

As per claim 11, Slutsky as modified by Vassilovski teaches the system of claim 1, accordingly, the rejection of claim 1 above is incorporated. 
Slutsky further teaches wherein the actual position of the second object is outside of a field of view from the vehicle (Slutsky, in Fig. 1, Fig. 3 & ¶21, discloses once the non-line of sight moving objects are identified (at block 340), localizing the non-line of sight objects (e.g., 120b), at block 350. For example, in the scenario shown in FIG. 1, the non-line of sight object will intersect with the host vehicle 100 if both vehicles 100 proceed on the current path).

As per claim 12, Slutsky as modified by Vassilovski teaches the system of claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Slutsky further teaches wherein the position determination module further includes instructions that when executed by the one or more processors cause the one or more processors to  determine at least one location of at least one obstacle that defines the field of view (Slutsky, in Fig. 1 & ¶¶13-14, discloses objects 130a which are buildings, and other vehicles 120a/b that illustrates the line of sight of the host vehicle 100. Slutsky, in Fig. 3 & ¶¶20-21, further discloses Identifying reflections 225 from static surroundings, at block 330, refers to identifying pixels with zero velocity (zero Doppler). These pixels may then be associated with non-moving objects [i.e., at least one obstacle] e.g., objects 130a, 130b, FIG. 1. Slutsky also discloses reflections 225 that are not filtered out as static [i.e., defines the field of view] (at block 330), then these objects or reflections 225 are associated with line of sight objects. Slutsky, in claim 4, further discloses obtaining the information includes obtaining a location of the platform and a map of the location and the identifying the reflections associated with the static targets includes identifying the static targets on the map).

As per claim 13, Slutsky as modified by Vassilovski teaches the system of claim 12, accordingly, the rejection of claim 12 above is incorporated. 
Slutsky further teaches wherein the instructions to determine the at least one location of the at least one obstacle include instructions that when executed by the one or more processors cause the one or more processors to determine, from at least one of the reflection of the electromagnetic energy or a high definition map, the at least one location of the at least one obstacle that defines the field of view (Slutsky, in Fig 1 & ¶¶4-5, discloses a transmitter section configured to transmit radio frequency signals from a plurality of transmit elements, and a receiver section configured to receive reflections at a plurality of receive antenna elements, wherein the reflections including direct and multipath reflections. Slutsky, in claim 4, discloses obtaining the information includes obtaining a location of the platform and a map of the location and the identifying the reflections associated with the static targets includes identifying the static targets on the map).


















As per claim 14, Slutsky teaches a system for detecting an object (Slutsky, in Fig 1 [reproduced here for convenience] & ¶¶4-5, discloses the system/method of detecting and localizing a non-line of sight object), the system comprising:
one or more processors disposed on a vehicle and configured to receive, from a first object, (Slutsky, in Fig 1, ¶13 & ¶21 , discloses the host vehicle 100 [i.e., vehicle] includes sensors 105 (e.g., camera, lidar system), and the other vehicles 120a [i.e., first object] are within the line of sight of the detection system 110 of the host vehicle 100 [implies information about a position]. Slutsky, in ¶21, further discloses the other sensors 105 is used based on information, for example, a camera 105 mounted on the host vehicle 100 is used and a known moving object detection within the field of view of the camera may be performed);
a memory communicably coupled to the one or more processors and storing:
a detection and ranging device control module including instructions that when executed by the one or more processors cause the one or more processors to:
cause an electromagnetic energy to be transmitted in a direction of the second object at a time in which the second object is in motion (Slutsky, in Fig 1 & ¶¶4-5, discloses a transmitter section configured to transmit radio frequency signals from a plurality of transmit elements); and
receive a reflection of the electromagnetic energy from the direction of the second object (Slutsky, in Fig 1 & ¶¶4-5, discloses receiving reflections [implies also cause an electromagnetic energy to be transmitted] at a detection system of a moveable platform [implies in motion], the reflections including direct and multipath reflections. Slutsky further discloses a receiver section configured to receive reflections at a plurality of receive antenna elements, wherein the reflections including direct and multipath reflections); and
a position determination module including instructions that when executed by the one or more processors cause the one or more processors to: 
determine, from the reflection of the electromagnetic energy:
a first possible position of a third object based on the reflection of the electromagnetic energy having traveled entirely along a path defined by a line formed by the second object and the vehicle, and
a second possible position of the third object based on the reflection of the electromagnetic energy having traveled along a path outside of the line (Slutsky, in Fig 1 & ¶¶4-5, discloses identifying and retaining the reflections associated with moving targets [implies first/ second possible position(s)]. Then, distinguishing between line of sight objects and non-line of sight objects among the moving targets [implies first/ second possible position(s)]); and 
determine that an actual position of the third object is the second possible  position of the third object (Slutsky, in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform).
While Slutsky, in certain embodiments, implicitly requires to receive, from a first object, information about a position of a second object as the host vehicle (100) includes the camera (105) that is used to perform known moving object detection within the field of view of the camera while other vehicles (120a) [i.e., second object] are within the line of sight of the host vehicle, it does not explicitly teach the message including information about a position of the second object.
Vassilovski teaches, in ¶¶4-6 that is was old and well known at the time of filing in the art of vehicle control systems, to receive, from a first object, a message, the message including information about a position of the second object (Vassilovski, in ¶¶4-6, discloses specific forms of vehicular communications, such as Vehicle-to-Vehicle (V2V) communications that is enhanced by defining information elements (IE) for messaging between vehicles. Vassilovski further discloses to exchange information [implies message] describing (1) the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors which include, but are not limited to, vehicle size, speed, heading, orientation [implies information about a position of the first object], as well as vehicle intentions, such as planned maneuvers, and (2) other vehicles [implies information about a position of a second object]. Vassilovski, in ¶31, further discloses a given vehicle using sensor inputs 205 in its own automated maneuver system 200 may detect such objects and vehicles and communicate this detected information to other vehicles using V2X communication). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 15, Slutsky as modified by Vassilovski teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated. 
Slutsky does not teach wherein the message comprises a Collective Perception Message.
Vassilovski further teaches wherein the message comprises a Collective Perception Message (Vassilovski, in ¶37 , discloses the said IE is included in a Collective Perception Message).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 16, Slutsky as modified by Vassilovski teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Slutsky further teaches wherein While Slutsky, in certain embodiments, implicitly implies lacks information about a position of the third object as the host vehicle (100) includes camera and/or lidar sensors/system while other vehicles (120b) [i.e., third object] are not within the line of sight of the detection system 110 of the host vehicle, it does not explicitly teach the message.
Vassilovski teaches, in ¶4 that is was old and well known at the time of filing in the art of vehicle control systems, the message lacks information about a position of the third object (Vassilovski, in ¶¶4-6, discloses specific forms of vehicular communications, such as Vehicle-to-Vehicle (V2V) communications that is enhanced by defining information elements (IE) for messaging between vehicles. Vassilovski further discloses to exchange information describing the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors [implies lacks information about a position of the third object] which include, but are not limited to, vehicle size, speed, heading, orientation, as well as vehicle intentions, such as planned maneuvers). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 17, Slutsky as modified by Vassilovski teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Slutsky further teaches wherein the instructions to cause the electromagnetic energy to be transmitted include instructions that when executed by the one or more processors cause the one or more processors to cause the electromagnetic energy to be transmitted in response to a determination that the second object is within a range of a detection and ranging device that produces the electromagnetic energy (Slutsky, in Fig 1, ¶¶4-5 & ¶17, discloses the transmitter section 210 of the vehicle detection system 110 is a MIMO radar configured to transmit radio frequency signals from a plurality of transmit elements. Slutsky, in ¶¶12-13, further discloses the host vehicle 100 [i.e., vehicle] includes sensors 105 (e.g., camera, lidar system), and the other vehicles 120a [i.e., first object] are within the line of sight of the detection system 110 of the host vehicle 100. Slutsky also discloses using a radio detection and ranging (radar) that transmit radio waves and determine range, angle (azimuth and elevation), and velocity of an object based on the reflection of the radio waves from the object).

As per claim 18, Slutsky as modified by Vassilovski teaches the system of claim 14, accordingly, the rejection of claim 14 above is incorporated.
Slutsky further teaches wherein the instructions to determine that the actual position of the third object is the second possible position of the second object include instructions that when executed by the one or more processors cause the one or more processors to determine, in a manner that accounts for the motion of at least one of the first object or the second object, that the actual position of the third object is the second possible position of the third object (Slutsky, in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform, and indicating approaching non-line of sight objects among the non-line of sight objects, the approaching non-line of sight objects moving toward [implies accounts for the motion of the first object] the platform on a path that intersects the platform).

As per claim 19, Slutsky teaches a method for detecting an object (Slutsky, in Fig 1 [reproduced here for convenience] & ¶¶4-5, discloses the system/method of detecting and localizing a non-line of sight object), the method comprising:
(Slutsky, in Fig 1 & ¶13, discloses the host vehicle 100 [i.e., vehicle] includes sensors 105 (e.g., camera, lidar system), and the other vehicles 120a [i.e., first object] are within the line of sight of the detection system 110 of the host vehicle 100 [implies information about a position of the first object]);
causing, by the processor, an electromagnetic energy to be transmitted in a direction of the first object at a time in which the first object is in motion (Slutsky, in Fig 1 & ¶¶4-5, discloses a transmitter section configured to transmit radio frequency signals from a plurality of transmit elements);
receiving, by the processor, a reflection of the electromagnetic energy from the direction
of the first object (Slutsky, in Fig 1 & ¶¶4-5, discloses receiving reflections [implies also cause an electromagnetic energy to be transmitted] at a detection system of a moveable platform [implies in motion], the reflections including direct and multipath reflections. Slutsky further discloses a receiver section configured to receive reflections at a plurality of receive antenna elements, wherein the reflections including direct and multipath reflections);
determining, by the processor and from the reflection of the electromagnetic energy:
a first possible position of a second object based on the reflection of the electromagnetic energy having traveled entirely along a path defined by a line formed by the first object and the vehicle, and
a second possible position of the second object based on the reflection of the electromagnetic energy having traveled along a path outside of the line (Slutsky, in Fig 1 & ¶¶4-5, discloses identifying and retaining the reflections associated with moving targets [implies first/ second possible position(s)]. Then, distinguishing between line of sight objects and non-line of sight objects among the moving targets [implies first/ second possible position(s)]); and
determining, by the processor, that an actual position of the second object is the second possible position of the second object (Slutsky, in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform).
While Slutsky, in certain embodiments, implicitly requires to receive, from a first object, information about a position of the first object as the host vehicle (100) includes the camera (105) that is used to perform known moving object detection within the field of view of the camera while other vehicles (120a) [i.e., first object] are within the line of sight of the host vehicle, it does not explicitly teach to receive, from a first object, a message, the message including information about a position of the first object.
Vassilovski teaches, in ¶¶4-6 that is was old and well known at the time of filing in the art of vehicle control systems, to receive, from a first object, a message, the message including information about a position of the first object (Vassilovski, in ¶¶4-6, discloses specific forms of vehicular communications, such as Vehicle-to-Vehicle (V2V) communications that is enhanced by defining information elements (IE) for messaging between vehicles. Vassilovski further discloses to exchange information [implies message] describing the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors which include, but are not limited to, vehicle size, speed, heading, orientation [implies information about a position of the first object], as well as vehicle intentions, such as planned maneuvers). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).

As per claim 20, Slutsky as modified by Vassilovski teaches the method of claim 19, accordingly, the rejection of claim 19 above is incorporated. Slutsky further teaches wherein:

the determining that the actual position of the second object is the second possible position of the second object comprises at least one of:
determining that a third object is at the first possible position of the second object, 

While Slutsky , in Fig 1 & ¶¶4-5, discloses localizing the non-line of sight objects relative to the platform and indicating approaching non-line of sight objects among the non-line of sight objects, the approaching non-line of sight objects moving toward the platform on a path that intersects the platform [implies determine that a third object is at the first possible position of the second object], it does not teach the message includes information about a size of the first object.
Vassilovski teaches, in ¶¶4-6 & ¶37 that is was old and well known at the time of filing in the art of vehicle control systems, the message includes information about a size of the first object (Vassilovski, in ¶¶4-6, discloses to exchange information describing the transmitting vehicle own static and dynamic characteristics as determined from vehicle sensors  which include, but are not limited to, vehicle size, speed, heading, orientation, as well as vehicle intentions, such as planned maneuvers); or determine that a size of the second object is smaller than the size of the first object (Vassilovski, in Table 1 & ¶¶37, discloses that depending on the granularity of the information conveyed, Vehicle Model Type can convey (to a receiving V2X entity) an accurate determination of vehicle size). 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Slutsky in view of Vassilovski, as both inventions are directed to the same field of endeavor – vehicle control systems and the combination would ultimately allow the vehicle to make more intelligent maneuvers (see at least Vassilovski’s ¶6, ¶22 & ¶50).
























Claim(s) 6 is/are rejected under 35 USC §103 as being unpatentable over Slutsky (US 2017/0287334 A1) in view of Vassilovski (US 2020/0326726 A1) and further in view of PG Pub. No. US 2020/0132826 A1 to Achour (hereinafter “Achour”), which are both found in the IDS submitted on 08/26/2020

As per claim 6, Slutsky as modified by Vassilovski teaches the system of claim 5, accordingly, the rejection of claim 5 above is incorporated. 
Slutsky further teaches wherein the radar device comprises a millimeter wave radar device (Slutsky, in Fig 1, ¶¶4-5, ¶12 & ¶17, discloses the transmitter section 210 of the vehicle detection system 110 is a MIMO radar configured to transmit radio frequency signals from a plurality of transmit elements. Slutsky, in ¶12, further discloses using a radio detection and ranging (radar). And, further discloses radar systems transmit radio waves and determine range, angle (azimuth and elevation), and velocity of an object based on the reflection of the radio waves from the object. Slutsky, in ¶16, further discloses the automotive detection systems 110 used in vehicle platforms 10 like the host vehicle 100 generally operates in continuous wave linear frequency modulation (CW-LFM) mode over frequency ranges from 21 to 27 gigahertz or 77 to 81 gigahertz [i.e., millimeter wave radar device]).
While Slutsky, in certain embodiments, implicitly requires radar device that operates in continuous wave linear frequency modulation (CW-LFM) mode over specific frequency ranges, it does not explicitly recite a millimeter wave radar device.
Achour teaches, in ¶18 that is was old and well known at the time of filing in the art of vehicle control systems, a millimeter wave radar device (Achour, in Fig 3, ¶18, discloses an apparatuses to enable reliable, accurate, and flexible object detection in a radar system, where such systems enable non-line-of-sight ("NLOS") detection capabilities using an antenna, for electromagnetic millimeter wavelength transmissions, transmits signals as a beamform that defines the LOS).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Slutsky & Vassilovski further in view of Achour, as all inventions are directed to the same field of endeavor – vehicle control systems and the combination would enable reliable, accurate, and flexible object detection in a radar system that detect objects in non-line-of- sight ("NLOS") areas (see at least Achour’s ¶18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see attached PTO-892).
Trichopoulos et al. (PG. Pub. No. US 2020/0163040 A1) discloses a method for mapping and localization using image processing of wireless signals. Trichopoulos’s approach teaches a high accuracy mapping of an environment around an antenna array coupled to a radio frequency (RF) transceiver through image processing of RF signals. The image processing includes constructing a map of line-of-sight (LOS) and non-line-of-sight (NLOS) objects in the environment by distinguishing NLOS objects and correctly projecting their positions relative to the LOS objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/TAREK ELARABI/Examiner, Art Unit 3661